NUMBERS 13-20-00216-CR & 13-20-00357-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


LUZALBERT HERNANDEZ,                                                        Appellant,

                                               v.

THE STATE OF TEXAS,                                                         Appellee.


              On appeal from the 24th & 377th District Courts
                        of Victoria County, Texas.


                                       ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      The above-numbered causes are before the Court on appellant’s second motion

for extension of time to file a motion for rehearing en banc in appellate cause number 13-

20-00216-CR and his first motion for extension of time to file a motion for rehearing en

banc in appellate cause number 13-20-00357-CR. Appellant’s motion in appellate cause

number 13-20-00216-CR requested an extension of time to file a motion for rehearing en
banc to March 31, 2022, but we did not receive appellant’s motion until April 1, 2022.

Appellant’s motion in appellate cause number 13-20-00357-CR requested an extension

of time to file a motion for rehearing en banc to April 5, 2022.

       The Court, on its own motion, is of the opinion that, in the interest of justice,

appellant’s deadline to file a motion for rehearing en banc in both causes should be

extended with order. It is therefore ordered that appellant’s deadline to file a motion for

rehearing en banc in appellate cause numbers 13-20-00216-CR and 13-20-00357-CR is

hereby extended to Monday, May 2, 2022. Further extensions of time will not be

considered. We dismiss Hernandez’s pending motions as moot.


                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of April, 2022.




                                             2